Citation Nr: 0928146	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Validity of an overpayment of pension benefits, in the 
calculated amount of $36,844.

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits, in the calculated amount of $36,844.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision dated 
in December 2003, which retroactively adjusted the veteran's 
pension benefits, effective in June 1997, to account for 
previously unreported income, in the form of Social Security 
Administration (SSA) benefits.  This adjustment resulted in 
the creation of an overpayment in the calculated amount of 
$36,844.  The veteran appealed the validity of the debt, and 
also requested waiver of recovery of the overpayment.  In a 
May 2004 decision of the Committee on Waivers and Compromises 
(COWC), waiver of recovery of an overpayment in the amount of 
$36,844 was denied; the Veteran appealed that issue as well.  
The case was remanded in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal was previously remanded in February 2008 for an 
audit showing the calculation of the overpayment, in 
particular the total amount of overpayment which remains for 
appellate consideration after the May 2005 adjustment.  
Unfortunately, this audit fails to explain why the Veteran's 
overpayment was not changed as a result of the May 2005 award 
action.  In this regard, the overpayment at issue was created 
due to a December 2003 award action, which retroactively 
reduced the Veteran's pension payments, effective in June 
1997, due to his receipt of Social Security Administration 
(SSA) benefits.  However, subsequently, the RO learned that 
the Veteran began receiving SSA benefits in 2000, although he 
received a retroactive check in 2001.  This resulted in 
another adjustment of the Veteran's account, effective in 
June 1997, including termination for the period from 
September 2001 to October 2002, the year in which the 
retroactive check was counted.  It is still unclear why this 
did not result in any adjustment at all to the overpayment, 
especially since the audit pertaining to the May 2005 award 
notes that the action "[g]enerated a back pay of $5,426 
which was applied to the overpayment."  The report went on 
to state that the "correction to CAROLS was $5,546 but it 
did not take in effect the CPI Correction Paid Out of System 
which he was not entitled to."  However, the following 
sentence, stating that the underpayment was reduced by $60, 
suggests that the "correction" did not account for the 
entire $5,546.  The audit pertaining to the August 2006 award 
action also refers to a prior reduction of the debt, but the 
supplemental statement of the case dated in January 2009 
states, without explanation, that the debt in the amount of 
$36,844 was valid.  

Because of the issue on appeal, the Board must ensure that 
the RO correctly adjusted the Veteran's overpayment in May 
2005.  This cannot be ascertained from the audit of record.  
Further complicating the picture is the existence of other 
overpayments, which the Veteran has not contested, including 
overpayments assessed in 1999, due to the Veteran's marital 
status, and a later overpayment, assessed in August 2006, 
regarding fugitive felon status.  In order to facilitate 
review by the Board, and permit an opportunity for the 
Veteran to meaningfully participate, the overpayment at issue 
(i.e., created in December 2003 and likely adjusted in May 
2005, resulting from the Veteran's receipt of SSA benefits) 
must be reviewed and explained in terms understandable to a 
layman.

In addition, VA appears to have employed a number of 
different addresses for the Veteran during this period, and 
one of these addresses contained a typographical error.  For 
the most recent address, the source of the address is not 
contained in the file.  In order to ensure that the Veteran 
has received proper notice at his last address of record, the 
RO should attempt to clarify the address.  

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to ensure that 
information and requests for information 
from the Veteran are being sent to the 
correct address, and, if the file does not 
reflect the source of this address (such 
as a statement from the Veteran or 
referral to other, more recent VA records 
located elsewhere such as a medical 
center) provide this source.  Please note 
that the address to which the January 2009 
supplemental statement of the case was 
first sent (and which was returned as 
undeliverable) was not the address 
provided by the Veteran's representative 
in February 2006.  Although it is not by 
any means certain that that is his current 
address, if it is to be relied upon, use 
the address as originally provided, i.e., 
beginning with the numeral "4" instead 
of the "5" which was used.  

2.  Ensure that the Veteran's May 2005 
award properly adjusted the Veteran's 
overpayment created in December 2003, to 
reflect the changed date of receipt of SSA 
benefits.  To date, the overpayment 
created in December 2003 and potentially 
modified in May 2005, due to the receipt 
of SSA benefits, is the only overpayment 
at issue in this appeal.  Therefore, the 
RO should ensure both that (a) the amount 
for consideration in the appeal accurately 
reflects the net overpayment attributable 
to those actions, and (b) that the 
Veteran's account was properly adjusted to 
reflect the SSA income he received.  
Amounts attributable to overpayments not 
on appeal should not be included in the 
calculated overpayment at issue.  

3.  Once this has been accomplished, 
provide an audit of the overpayment 
resulting from the December 2003 and May 
2005 awards, with an explanation 
understandable to a layman unfamiliar with 
the abbreviations and acronyms used 
internally.  This should be provided to 
the Veteran and his representative, and a 
copy placed in the file.  

4.  Again, ask the veteran to complete and 
return an updated Financial Status Report, 
listing all assets, debts, income and 
expenses, and reflecting his current 
marital status.  Any unusual expenses or 
debts should be supported by 
documentation.  (This is for the purpose 
of ensuring that notice has been sent to 
the latest address of record.)

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter. The RO 
must consider all applicable laws and 
regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


